Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 1 of 52 PageID 2201




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  WYNDHAM VACATION OWNERSHIP, INC.                  )
  a Delaware corporation; WYNDHAM                   )
  VACATION RESORTS, INC., a Delaware                )
  corporation, WYNDHAM RESORT                       )
  DEVELOPMENT CORPORATION; an Oregon                )
  Corporation; SHELL VACATIONS, LLC, an             )
  Arizona limited liability company; SVC-WEST,      )
  LLC, a California limited liability company;      )
  SVC-AMERICANA, LLC, an Arizona limited            )   CIVIL ACTION NO.
  liability company; and SVC- HAWAII, LLC, a        )   8:19-cv-01895-CEH-CPT
  Hawaii limited liability company,                 )
  Plaintiffs,                                       )
  v.                                                )   DEFENDANTS’ CONSOLIDATED
  THE MONTGOMERY LAW FIRM, LLC, a                   )     ANSWERS, AFFIRMATIVE
  Missouri limited liability company;               )         DEFENSES AND
  MONTGOMERY & NEWCOMB, LLC, a                      )        COUNTERCLAIMS
  Missouri limited liability company; M. SCOTT      )
  MONTGOMERY, ESQ., an individual; W.               )
  TODD NEWCOMB, ESQ., an individual; CLS,           )
  INC. d/b/a ATLAS VACATION REMEDIES                )
  and also d/b/a PRINCIPAL TRANSFER                 )
  GROUP, a Missouri corporation; ATLAS              )
  VACATION REMEDIES, LLC, a Missouri                )
  limited liability company; PRINCIPAL              )
  TRANSFER GROUP, LLC, a Missouri limited           )
  liability company; DONNELLY SNELLEN, an           )
  individual; JASON LEVI HEMINGWAY, an              )
  individual; MUTUAL RELEASE                        )
  CORPORATION a/k/a 417 MRC LLC, a                  )
  Missouri limited liability company; DAN           )
  CHUDY, an individual; MATTHEW TUCKER,             )
  an individual; and CATALYST CONSULTING            )
  FIRM LLC, a Missouri limited liability company,   )
  Defendants.                                       )




                                              1
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 2 of 52 PageID 2202



       I.        CONSOLIDATED ANSWERS

                 COME NOW the Answering Defendants, Atlas Vacation Remedies, LLC; Jason

       Hemingway; Principal Transfer Group, LLC; Donnelly Snellen; CLS, Inc.; W. Todd

       Newcomb, Esq., M. Scott Montgomery, Esq., and the lawyers’ law firms The Montgomery

       Law Firm, LLC; Montgomery & Newcomb, LLC. The Answering Defendants make no

       answer or response as to the remaining Defendants. Wherefore, and admitting only so

       much as is expressly admitted herein, Answering Defendants, respond to Plaintiffs’

       Complaint pursuant to the Federal Rules of Civil Procedure, as follows:

    1. Denied that Plaintiffs have any legitimate or lawful “premise” to bring the present action

       against Answering Defendants.

    2. Denied that these are the only methods of conducting a vacation.

    3. Without knowledge as to any entities other than the Answering Defendants

    4. Denied.

    5. Admitted that there are purported contracts, denied that they are valid.

    6. Denied.

    7. Without knowledge as to any entities other than the Answering Defendants. Denied that

       Wyndham’s alleged “Ovation” program is legitimate or effective.

    8. Without knowledge as to any entities other than the Answering Defendants. Otherwise

       denied.

    9. Denied as to the Answering Defendants.

    10. Without knowledge as to the Florida Bar Rules of Professional Conduct. Otherwise

       denied. Moreover, Wyndham’s pleaded threats under the Florida Rules of Professional

       Conduct have no extraterritorial effect and also are improper herein, inasmuch as the




                                                2
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 3 of 52 PageID 2203



       Florida Rules of Professional Conduct state, as follows:

               “Violation of a rule should not give rise to a cause of action nor should it
               create any presumption that a legal duty has been breached. The rules are
               designed to provide guidance to lawyers and to provide a structure for
               regulating conduct through disciplinary agencies. They are not designed to
               be a basis for civil liability. Furthermore, the purpose of the rules can be
               subverted when they are invoked by opposing parties as procedural
               weapons. The fact that a rule is a just basis for a lawyer's self-assessment,
               or for sanctioning a lawyer under the administration of a disciplinary
               authority, does not imply that an antagonist in a collateral proceeding or
               transaction has standing to seek enforcement of the rule. Accordingly,
               nothing in the rules should be deemed to augment any substantive legal duty
               of lawyers or the extra- disciplinary consequences of violating such duty.”
    11. Denied.

    12. Denied.

    13. Denied as to the Answering Defendants.

    14. Denied as to the Answering Defendants.

    15. Denied as to the Answering Defendants.

    16. Denied as to the Answering Defendants.

    17. Denied as to the Answering Defendants.

    18. Denied as to the Answering Defendants.

    19. No pleading is required as to the contents of a written document, which speak for

       themselves. Otherwise denied.

    20. Denied as to the Answering Defendants.

    21. Denied.

    22. Denied.

    23. Denied.

    24. Denied that the Plaintiffs’ pleading is an “Amended Complaint”. Admitted that the

       Plaintiff’s plead purports to so plead, but denied any applicability or legitimacy of




                                                 3
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 4 of 52 PageID 2204



       Plaintiffs’ purported causes of action.

    25. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    26. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    27. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    28. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    29. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    30. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    31. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    32. Denied.

    33. Denied. Averring yet further – here and throughout – that there is any such thing, entity

       or construct as “the TPE Defendants”, which term improperly and ipse dixit assumes

       conspiratorial conduct.

    34. Admitted.

    35. Admitted.

    36. Denied.

    37. Denied.




                                                 4
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 5 of 52 PageID 2205



    38. Denied.

    39. Denied that CLS has ever been in the timeshare release or any similar business. Admitted

       as to any records of the State of Missouri. Inasmuch as federal law is implicated herein,

       denied that any purported address in any alleged State has any materiality herein. Denied

       that any address has been “changed” based upon the filing of the present Complaint.

    40. Denied that CLS has ever been in the timeshare release or any similar business. Denied

       that either alleged “fictitious name” was actually used.

    41. Denied that Atlas has ever been in the timeshare release or any similar business.

       Admitted as to any records of the State of Missouri.

    42. Admitted as to any records of the State of Missouri. Admitted as to place of business.

    43. Denied.

    44. Admitted.

    45. Admitted that Hemingway is an individual, a resident of the State of Missouri, and has

       paid his debt to the State of Missouri, otherwise denied. Objected to under Rule 12(f)

       FRCP.

    46. Without knowledge as to any entities other than the Answering Defendants.

    47. Without knowledge as to any entities other than the Answering Defendants.

    48. Without knowledge as to any entities other than the Answering Defendants.

    49. Without knowledge as to any entities other than the Answering Defendants.

    50. Without knowledge as to any entities other than the Answering Defendants.

    51. Subject matter jurisdiction is admitted to. Denied that any cause of action is stated.

       Otherwise denied.

    52. Denied.




                                                  5
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 6 of 52 PageID 2206



    53. Denied.

    54. Denied.

    55. Denied.

    56. Wyndham’s purported actions are unknown to Answering Defendants. Otherwise denied.

    57. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    58. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied.

    59. Answering Defendants are without sufficient information to admit or deny, thus the

       pleading is denied. Denied as to the purported “legal effect” of Wyndham’s fraudulently

       induced contracts.

    60. Denied.

    61. Denied.

    62. Denied.

    63. The activities of MRC are unknown to Answering Defendants. It is further averred that

       neither CLS or Atlas has ever been in the timeshare release or similar business. Admitted

       as to any representations made by Answering Defendants to the State of Missouri.

    64. Answering Defendants have no affiliation with MRC, and whether for the stated

       “additional reasons” (which are likewise denied) or otherwise. However, the Lawyer

       Defendants had represented MRC in filing a response to a complaint against MRC filed

       with the office of the Missouri Attorney General.

    65. Denied.

    66. The activities of Catalyst are unknown to Answering Defendants. However, upon




                                               6
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 7 of 52 PageID 2207



       information and belief, it is believed that Catalyst no longer exists and/or has no

       operations. Catalyst is not an agent for any of the Answering Defendants, is not

       authorized to perform any act in behalf of Answering Defendants, and any purported

       activities to the contrary are thus ultra vires.

    67. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent

       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    68. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent

       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    69. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent

       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    70. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent

       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    71. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent

       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    72. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent

       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    73. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent




                                                  7
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 8 of 52 PageID 2208



       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    74. The activities of Catalyst are unknown to Answering Defendants. Catalyst is not an agent

       for the Answering Defendants, is not authorized to perform an act in behalf of Answering

       Defendants, and any purported activities to the contrary are thus ultra vires.

    75. Denied that any Answering Defendant has promised a legal or other result. Admitted that

       there have been certain legal representation(s) in lawyer-client relationships by the

       Lawyer Defendants as to matters irrelevant herein. Denied that the subject matter hereof

       is relevant to any legal representation of a co-Defendant. The activities of other

       Defendants are unknown to Answering Defendants. Denied yet further – here and

       throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

       which term improperly assumes conspiratorial conduct.

    76. Denied.

    77. Admitted that the Montgomery Law Defendants represent the legitimate interests of

       timeshare owners. For example and prior to the filing of this lawsuit, the Montgomery

       Law Defendants filed suit against Wyndham on behalf of 33 defrauded Wyndham owners

       In the Circuit Court of Taney County, Missouri. In retaliation, Wyndham filed this

       lawsuit against the attorneys who had filed suit for the Wyndham timeshare owners.

       Otherwise denied. Denied yet further – here and throughout – that there is any such thing,

       entity or construct as “the TPE Defendants”, which term improperly assumes

       conspiratorial conduct.

    78. The activities of the other defendants are unknown to Answering Defendants. Such

       entities are not agents for the Montgomery Law Defendants, are not authorized to




                                                8
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 9 of 52 PageID 2209



       perform an act in behalf of Answering Defendants, and any purported activities to the

       contrary are thus ultra vires. Denied yet further – here and throughout – that there is any

       such thing, entity or construct as “the TPE Defendants”, which term improperly assumes

       conspiratorial conduct.

    79. Denied. And, averring further that Suite 1200 is an entire floor.

    80. Denied. Denied yet further – here and throughout – that there is any such thing, entity or

       construct as “the TPE Defendants”, which term improperly assumes conspiratorial

       conduct.

    81. What Wyndham has received or not received is not known to the Montgomery Law

       Defendants. However, it is admitted that numerous such demand letters had been sent.


    82. Admitted that demand letters point-out various misrepresentations by Wyndham’s

       representatives during the inducement and formation of the Timeshare Contracts.

    83. Denied. Denied yet further – here and throughout – that there is any such thing, entity or

       construct as “the TPE Defendants”, which term improperly assumes conspiratorial

       conduct.

    84. Denied that any person or entity has ever paid the Lawyer Defendants anything for

       sending a demand letter to Wyndham. Denied yet further – here and throughout – that

       there is any such thing, entity or construct as “the TPE Defendants”, which term

       improperly assumes conspiratorial conduct.

    85. With over 200 aggrieved Wyndham timeshare owners, and given that an extensive

       research project would be needed to determine whether a Wyndham Owner has ever paid

       anything to the Lawyer Defendants directly, it is not presently possible to determine the

       truth or falsity of the pleading, and accordingly the same is presently denied, subject to



                                                 9
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 10 of 52 PageID 2210



        correction. But, however, the established practice is that such legal services will be

        contingent fee.

     86. The Montgomery Law Defendants are not members of the Florida Bar, and thus are

        unfamiliar with such Rules, which in any event constitute a written document and thus

        speak for themselves.

     87. Denied.

     88. Denied.

     89. The rights, duties and/or activities of Chudy and Tucker are unknown to Answering

        Defendants.

     90. Denied.

     91. Denied.

     92. The rights, duties and/or activities of the other Defendants are unknown to Answering

        Defendants. Denied as to the Answering Defendants. Denied yet further – here and

        throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

        which term improperly assumes conspiratorial conduct.

     93. The rights, duties and/or activities of the other Defendants are unknown to Answering

        Defendants. Denied as to the Answering Defendants. Denied yet further – here and

        throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

        which term improperly assumes conspiratorial conduct.

     94. The rights, duties and/or activities of the other Defendants are unknown to Answering

        Defendants. Denied as to the Answering Defendants. Denied yet further – here and

        throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

        which term improperly assumes conspiratorial conduct.




                                                 10
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 11 of 52 PageID 2211



     95. The rights, duties and/or activities of the other Defendants are unknown to Answering

           Defendants. Denied as to the Answering Defendants. Denied yet further – here and

           throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

           which term improperly assumes conspiratorial conduct.

     96. The rights, duties and/or activities of the other Defendants are unknown to Answering

           Defendants. Denied as to the Answering Defendants. Denied yet further – here and

           throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

           which term improperly assumes conspiratorial conduct.

     97. The rights, duties and/or activities of the other Defendants are unknown to Answering

           Defendants. Denied as to the Answering Defendants. Denied yet further – here and

           throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

           which term improperly assumes conspiratorial conduct.

     98. The rights, duties and/or activities of the other Defendants are unknown to Answering

           Defendants. Denied as to the Answering Defendants. Denied yet further – here and

           throughout – that there is any such thing, entity or construct as “the TPE Defendants”,

           which term improperly assumes conspiratorial conduct.

     99.       Denied.

     100.         Admitted. [[Question: who owned the atlantvacationremdies website?]]

     101.         The rights, duties and/or activities of the other Defendants are unknown to

           Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

           of a written document speak for themselves.

     102.         Denied.




                                                   11
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 12 of 52 PageID 2212



     103.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

        of a written document speak for themselves. [[Who owns www.atlasconsultingfirm.net

     104.      Admitted.

     105.      The contents of a written document speak for themselves. Otherwise denied.

     106.      The contents of a written document speak for themselves. Otherwise denied.

     107.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

        of a written document speak for themselves.

     108.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

        of a written document speak for themselves.

     109.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

        of a written document speak for themselves.

     110.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

        of a written document speak for themselves.

     111.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

        of a written document speak for themselves. Denied yet further – here and throughout –

        that there is any such thing, entity or construct as “the TPE Defendants”, which term

        improperly assumes conspiratorial conduct.




                                                12
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 13 of 52 PageID 2213



     112.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Moreover, the contents

        of a written document speak for themselves. Denied yet further – here and throughout –

        that there is any such thing, entity or construct as “the TPE Defendants”, which term

        improperly assumes conspiratorial conduct.

     113.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     114.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     115.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     116.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     117.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     118.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     119.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     120.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –




                                                13
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 14 of 52 PageID 2214



        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     121.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     122.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     123.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     124.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     125.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     126.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     127.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE




                                                14
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 15 of 52 PageID 2215



        Defendants”, which term improperly assumes conspiratorial conduct.

     128.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     129.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     130.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     131.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     132.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     133.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –




                                                15
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 16 of 52 PageID 2216



        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     134.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     135.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     136.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     137.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     138.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     139.      No pleading is necessary to an incorporation paragraph.

     140.      No pleading is necessary to an incorporation paragraph.

     141.      No pleading is necessary to an incorporation paragraph.

     142.      No pleading is necessary to an incorporation paragraph.

     143.      The rights, duties and/or activities of the other Defendants are unknown to




                                                16
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 17 of 52 PageID 2217



        Answering Defendants. Denied as to the Answering Defendants.

     144.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     145.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     146.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     147.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     148.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     149.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     150.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     151.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     152.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     153.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     154.     The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.




                                              17
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 18 of 52 PageID 2218



     155.      No pleading is necessary to an incorporation paragraph.

     156.      Admitted that the pleading purports to so plead, but denied as to any pertinency or

        application herein.

     157.      Denied.

     158.      Denied.

     159.      Denied.

     160.      Denied.

     161.      Denied.

     162.      Denied.

     163.      Denied.

     164.      Denied.

     165.      Denied.

     166.      Denied. And yet further denied in response to the several prayers for relief

        contained within Plaintiffs’ Complaint that the Plaintiffs are entitled to any relief herein

        of any kind.

     167.       No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     168.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     169.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     170.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.




                                                 18
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 19 of 52 PageID 2219



     171.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     172.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     173.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     174.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     175.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     176.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     177.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     178.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     179.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     180.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     181.     No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     182.     No response is made, inasmuch as this Count is not directed to an Answering




                                             19
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 20 of 52 PageID 2220



        Defendant.

     183.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     184.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     185.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     186.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     187.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     188.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     189.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     190.      No response is made, inasmuch as this Count is not directed to an Answering

        Defendant.

     191.      No pleading is necessary to an incorporation paragraph.

     192.      Admitted that the pleading purports to so plead, but denied as to any pertinency or

        application herein.

     193.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE




                                                20
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 21 of 52 PageID 2221



        Defendants”, which term improperly assumes conspiratorial conduct.

     194.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Denied yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     195.      Denied.

     196.      Denied.

     197.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring yet further –

        here and throughout – that there is any such thing, entity or construct as “the TPE

        Defendants”, which term improperly assumes conspiratorial conduct.

     198.      Denied.

     199.      Denied.

     200.      Denied.

     201.      Denied.

     202.      No pleading is necessary to an incorporation paragraph.

     203.      Admitted that the pleading purports to so plead, but denied as to any pertinency or

        application herein.

     204.      Answering Defendants are without sufficient information to admit or deny, thus

        the pleading is denied.

     205.      Denied.

     206.      Denied.

     207.      Denied.




                                                21
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 22 of 52 PageID 2222



     208.      Denied.

     209.      Denied.

     210.      Denied.

     211.      Denied.

     212.      Denied.

     213.      Denied.

     214.      Denied.

     215.      Denied.

     216.      Denied.

     217.      Denied.


     218.      No pleading is necessary to an incorporation paragraph.

     219.      Admitted that the pleading purports to so plead, but denied as to any pertinency or

        application herein.

     220.      Answering Defendants are without sufficient information to admit or deny, thus

        the pleading is denied.


     221.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     222.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law


                                               22
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 23 of 52 PageID 2223



        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     223.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     224.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     225.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     226.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.




                                               23
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 24 of 52 PageID 2224



     227.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     228.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     229.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     230.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     231.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law




                                               24
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 25 of 52 PageID 2225



        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     232.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     233.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “the MRC Defendants and Montgomery Law

        Defendants“, inasmuch as the Montgomery Law Defendants do not participate in the

        business activities of MRC.

     234.      No pleading is necessary to an incorporation paragraph.

     235.      Admitted that the pleading purports to so plead, but denied as to any pertinency or

        application herein.

     236.      Answering Defendants are without sufficient information to admit or deny, thus

        the pleading is denied.


     237.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.




                                               25
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 26 of 52 PageID 2226



     238.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     239.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     240.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     241.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     242.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,




                                               26
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 27 of 52 PageID 2227



        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     243.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     244.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     245.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     246.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.




                                               27
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 28 of 52 PageID 2228



     247.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     248.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     249.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants. Averring further, there

        is no such compound or other entity as “Catalyst and Montgomery Law Defendants“,

        inasmuch as the Montgomery Law Defendants do not participate in the business activities

        of Catalyst.

     250.      No pleading is necessary to an incorporation paragraph.

     251.      Admitted that the pleading purports to so plead, but denied as to any pertinency or

        application herein.

     252.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     253.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     254.      The rights, duties and/or activities of the other Defendants are unknown to




                                               28
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 29 of 52 PageID 2229



        Answering Defendants. Denied as to the Answering Defendants.

     255.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     256.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     257.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     258.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     259.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     260.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     261.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.

     262.      The rights, duties and/or activities of the other Defendants are unknown to

        Answering Defendants. Denied as to the Answering Defendants.


     263.      No pleading is necessary to an incorporation paragraph.

     264.      Admitted that the pleading purports to so plead, but denied as to any pertinency or

        application herein.

     265.      Denied.

     266.      Denied.

     267.      The rights, duties and/or activities of the other Defendants are unknown to



                                               29
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 30 of 52 PageID 2230



         Answering Defendants. Denied as to the Answering Defendants.

     268.       The rights, duties and/or activities of the other Defendants are unknown to

         Answering Defendants. Denied as to the Answering Defendants.

     269.       No pleading is necessary as to the contents of a written document, whose contents

         speak for themselves.

     270.       No pleading is necessary as to the contents of a written document, whose contents

         speak for themselves.

     271.       The rights, duties and/or activities of the other Defendants are unknown to

         Answering Defendants. Denied as to the Answering Defendants.

     272.       The rights, duties and/or activities of the other Defendants are unknown to

         Answering Defendants. Denied as to the Answering Defendants.

     273.       The rights, duties and/or activities of the other Defendants are unknown to

         Answering Defendants. Denied as to the Answering Defendants.

     274.       The rights, duties and/or activities of the other Defendants are unknown to

         Answering Defendants. Denied as to the Answering Defendants.


         In regard to Wyndham’s several Prayers for Relief, denied that the Plaintiffs are entitled to

  any relief whatsoever.


     II. AFFIRMATIVE DEFENSES.


         Without regard to which party bears the burden of proof and without waiving its right to

  require Plaintiffs to prove each and every element of each claim asserted in the Complaint,

  Defendant asserts the following affirmative defenses to the claims set forth in the Plaintiffs’

  Complaint.


                                                  30
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 31 of 52 PageID 2231



     275.      The Plaintiffs are entitled to no relief whatsoever, and whether as set forth in their

        several prayers for relief, or otherwise.

     276.      Counts I and IV-VIII fail to state a cause of action.

     277.      Counts I and IV-VIII are barred by the statute of limitations to the extent any of the

        actions complained of against an Answering Defendant occurred outside of specific

        statutes of limitations for each Count.

     278.      Counts I and IV-VIII are barred by the doctrines of waiver, acquiescence, and

        estoppel, as much of the conduct alleged by Plaintiffs to be wrongful has been accepted

        and participated in by Plaintiffs for years.

     279.      Counts I and IV-VIII are barred by the doctrine of laches as Plaintiffs have

        prejudicially delayed in bringing this action since the complained-of conduct by Answering

        Defendant allegedly began.

     280.      Counts I and IV-VIII are barred by the Noerr-Pennington Doctrine. The Lawyer

        Defendants are lawyers and the alleged “wrongful conduct” of such Lawyer Defendants is

        nothing more than acts reasonably attendant to litigation and have been solely for the

        purpose of securing a favorable outcome for the subject clients who are Wyndham

        timeshare owners and to protect and advance said owners’ legal rights.

     281.      Counts I and      IV-VIII are barred by the litigation privilege and the Lawyer

        Defendants’ entitlement to litigation immunity in the provision of legal services.

     282.      Counts I and IV-VIII are barred by the intra-corporate conspiracy doctrine as an

        agent acting on behalf of principals, including without limitation, certain Wyndham

        timeshare owners.




                                                    31
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 32 of 52 PageID 2232



     283.       The Plaintiffs lack standing to pursue the remedies sought in Counts I and IV-VIII,

        as the causes of action do not allege a legally recognizable injury to the Plaintiffs, but

        appear to be derivative of alleged injuries of nonparties.

     284.       Counts I and IV-VIII fail to the extent they inhibit the Defendant’s First

        Amendment rights to petition for redress before judicial branches of the government, to

        provide personal legal advice to his clients in their best interests, and to provide effective

        representation to the Lawyer Defendant’s clients to associate with the lawyer of their

        choosing.

     285.       The Lawyer Defendants are privileged as the attorney and agent for each of the

        clients to act on the client’s behalf.

     286.       To the extent that this action is based upon the Lawyer Defendants’ legal advice,

        the Lawyer Defendants are privileged to give it.

     287.       The Plaintiffs have failed to mitigate their damages, if any, inasmuch as, for

        example, they can return timeshare interests to their inventory and resell them at a profit

        for Plaintiffs, which is in fact what they do.

     288.       The Plaintiffs fail to identify the specific contracts (or relationships) with which the

        Answering Defendants allegedly interfered or allegedly conspired to interfere, and have

        moreover failed to state which timeshare properties have been returned to Wyndham’s

        inventory for re-sale with resulting yet further profits to Wyndham.

     289.       The Plaintiffs have failed to allege sufficient facts that the Answering Defendants

        actions have amounted to direct and intentional interference.

     290.       The Plaintiffs’ claims under the Lanham Act are barred, in whole or in part, by the

        doctrines of fair use, nominative fair use and/or descriptive use.




                                                  32
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 33 of 52 PageID 2233



     291.       Counts I and IV-VIII are barred, in whole or in part, because an agent is not liable

        for the torts of his principal and the Answering Defendants are not liable for the acts of

        others over whom they have had no control, as the Answering Defendants do not control

        Catalyst or MRC, or the principals or agents of Catalyst or MRC.

     292.       The Plaintiffs’ claims for equitable relief are barred, because Plaintiffs cannot show

        that they will suffer any irreparable harm from the Answering Defendants actions. The

        alleged injury or damage suffered by Plaintiffs, if any, would be adequately compensated

        by damages. Accordingly, Plaintiffs have a complete and adequate remedy at law and are

        not entitled to seek equitable relief.

     293.       Counts I and IV-VIII are barred, in whole or in part, because speech of the

        Answering Defendants is protected by the First Amendment and the Answering Defendants

        have not made any of the representations with malice or in bad faith.

     294.       Count I and IV-VIII are barred because the requested relief, if granted, would not

        be in the public interest.

     295.       The Complaint fails to join an indispensable party plaintiff, as required by Rule 19

        FRCP to avoid multiple litigation and/or inconsistent or multiple verdicts, and specifically

        Wyndham Destinations (f/k/a Wyndham Worldwide), which upon information and belief

        is the parent organization of one or more of the named Plaintiffs, and which bills itself as

        world’s     largest    vacation      ownership,    exchange      and     rental    company.

        https://www.wyndhamdestinations.com/about-wyndham/our-

        company?gclid=EAIaIQobChMIje77ldKM5AIVLSCtBh2eXQVGEAAYASABEgL

        n4fD_BwE&gclsrc=aw.ds




                                                 33
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 34 of 52 PageID 2234



     296.      The Complaint fails to join as indispensable parties the Wyndham timeshare owners

        whose contracts are supposedly tortiously inferred with, thus subjecting the Answering

        Defendants to possible multiple litigation and/or inconsistent or multiple verdicts.

     297.      The Complaint falsely states that Wyndham’s (albeit fraudulent) inducements to

        consumers to enter into timeshare contracts can only be redressed via Wyndham’s

        supposed Ovation® program.

     298.      The Answering Defendants’ timeshare release services are necessary because

        Wyndham’s supposed Ovation® program is illusory and inadequate.

     299.      As a matter of law, a fraudulently induced contract may not be the subject of

        tortious interference.

     300.      The Complaint does not state cause of action for which relief could be granted

        regarding allegations of false advertising, contributory false advertising, or deceptive and

        unfair trade practices under the Florida Deceptive and Unfair Trade Practices (FDUTPA),

        for the reasons set for in Judge Presnell's opinion in the case of Wyndham Vacation

        Ownership v. Reed Hein & Associates, LLC, which is incorporated by reference herein (See

        Exhibit A).

     301.      Count IV for alleged “Contributory False Advertising” directed against the Lawyer

        Defendants fails to state a cause of action by failing to allege facts, but instead alleging

        only legal conclusions.

     302.      Count IV for alleged “Contributory False Advertising” directed against the Lawyer

        Defendants does not conform to the requirements of the decision of the 11th Circuit in the

        seminal case of Duty Free America, Inc. v. Estee Lauder Companies, Inc., 797 F.3d 1248

        (11th Cir. Aug. 7, 2015), which was a case of first impression and judicially created a




                                                34
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 35 of 52 PageID 2235



         statutory cause of action for contributory false advertising that stands alone among the

         Circuits, thereby creates a conflict among the Circuits, has been widely criticized by the

         other Circuits, thereby inherently creates a conflict among the Circuits which only the

         supreme court can resolve.

     303.        Count IV for alleged “Contributory False Advertising” directed against the Lawyer

         Defendants fails to state a cause of action, because the accused provision of legal services

         is too attenuated to amount to providing a product or service necessary to support the

         alleged false advertising, and there has been no allegation that the Lawyer Defendants have

         monitored or controlled the alleged underlying advertising.

     304.        On August 2, 2017, when Wyndham Worldwide issued the following Press

         Release:

                 Wyndham Worldwide (NYSE: WYN) today announced plans to spin off
                 the company’s hotel business resulting in two separate, publicly traded
                 companies. Wyndham Hotel Group, with headquarters in Parsippany, NJ,
                 will become a new, publicly traded pure-play hotel company with a
                 portfolio of renowned brands. Wyndham Vacation Ownership, with
                 headquarters in Orlando, Florida, will be the world’s largest publicly traded
                 timeshare company and will be joined with Wyndham Destination Network,
                 home to RCI, the world’s largest timeshare exchange company.

  Accordingly, Wyndham had spun-off Wyndham Destinations as a timeshare-only company from

  Wyndham’s successful hotel business, which thereby diluted the ability of Wyndham timeshare

  owners to rely upon or to receive maintenance of the timeshare properties that they had purchased.


     305.        The Complaint fails to state claims upon which relief may be granted regarding

         alleged damages. Multiple Plaintiffs are treated as one allegedly aggrieved entity and they

         fail to define what damage each Plaintiff has suffered (if any) as a direct result of any

         alleged actions or omissions by an Answering Defendant.




                                                  35
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 36 of 52 PageID 2236



     306.      The Complaint manufactures the non-existent term “TPE Defendants”, and thus

        falsely groups together as co-Defendants for the same alleged actions or omissions under

        a purported “conspiracy blanket” a wide variety of different businesses having widely

        different and independent functions, operations and personnel.

     307.        The Complaint false attributes to the Answering Defendants supposed statements

        of MRC, Chudy, Catalyst, or Tucker and their agents and principals, who are not agents

        for the Answering Defendants, and thus the Answering Defendants are not bound thereby.

     308.        CLS, Inc., Atlas Vacation Remedies, LLC, and Donnelly Snellen are misjoined

        herein, inasmuch as they have never been in the timeshare release business.

     309.        The sole business of Principal Transfer Group, LLC and Jason Levi Hemingway,

        who as a broker never takes title to any timeshare properties, is to find a willing buyer for

        timeshare properties and/or timeshare points by a willing timeshare owner who wants to

        sell the timeshare property. As such, there can be no inducement by Principal Transfer

        Group, LLC and Jason Levi Hemingway to breach the timeshare contract via failure to

        pay maintenance fees, alleged herein to constitute tortious interference with contract,

        because such an action would render re-sale of the timeshare property and/or timeshare

        points, impossible.

     310.        Even, assuming arguendo tortious conduct by Principal Transfer Group, LLC and

        Jason Levi Hemingway, which is affirmatively and expressly denied, the Plaintiffs would

        be in pari delicto therewith, by participating materially and monetarily in such re-sale

        activities of Principal Transfer Group, LLC and Jason Levi Hemingway.

     311.      Specifically, Wyndham works hand-in-glove with Principal Transfer Group, LLC

        to earn additional money for Wyndham. Principal Transfer Group, LLC has




                                                 36
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 37 of 52 PageID 2237



        accomplished dozens, if not hundreds, of transfers of the ownership interests of

        Wyndham timeshare owners by paying a fee of $299 to Wyndham. Even though

        Wyndham has sued Principal Transfer Group, LLC, Wyndham continues to accept the

        transfer fee of $299 from Principal Transfer Group, LLC to this date, which allows

        Principal Transfer Group, LLC to accomplish an exit from the timeshare contract for

        Wyndham owners.

     312.        Plaintiffs have failed to allege or establish that they have standing to bring a

        Lanham Act claim against the Answering Defendants and have failed to allege facts

        sufficient to establish that their interests fall within the zone of interests protected under

        Section 1125(a), and that the injuries asserted were proximately caused by alleged Lanham

        Act violation(s) of the Answering Defendants.

     313.       Plaintiffs Complaint fails to set-forth (i) any adequate facts regarding the who,

        what, why, where, when and how of any alleged false advertising statements by MRC,

        Chudy, Catalyst, or Tucker, together with their respective principals, sales staff consultants

        or other agents, and (ii) most importantly, that the Answering Defendants knew about,

        participated in, or approved such activities.

     314.       The statute of limitations for an alleged Lanham Act violation has run, inasmuch

        as Plaintiffs have not defined in their Complaint the timeframe of any alleged false or

        misleading advertising by the Answering Defendants.

     315.       Plaintiffs purport to plead tortious interference with contract, but have failed to

        specify any such contracts and/or the Wyndham timeshare owners who allegedly have ben

        interfered with.




                                                 37
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 38 of 52 PageID 2238



     316.       In regard to Plaintiffs’ pleadings of tortious interference with contract, the accused

        actions taken by any Answering Defendant have been taken as agent for a party to the

        contract (i.e., the respective Wyndham timeshare owner), and thus the Answering

        Defendant are not “strangers to the contract”.

     317.       Plaintiffs’ pleading of a “civil conspiracy” against “all defendants” fails to state a

        cause of action upon which relief may be granted against Principal Transfer Group, LLC

        and Jason Levi Hemingway, because Plaintiffs have failed to allege any independent

        underlying tort in support of their civil conspiracy claim against “all defendants”.

     318.       Plaintiffs’ Complaint improperly seeks to restrain Free Speech, inasmuch as under

        both Florida law and Federal law, injunctions may not restrain prior or free speech. See

        Alexander v. United States, 509 U.S. 544, 550, 113 S. Ct. 2766, 2771 (1993) [temporary

        restraining orders and restraints and directed to speech is a classic example of prior restraint

        on speech triggering First Amendment concerns].

     319.       As to the Lawyer Defendants, legal advice given to a client is protected by the

        litigation privilege.

     320.       As to the Lawyer Defendants, legal action taken against the Plaintiffs has been

        approved and ratified by the aggrieved and dissatisfied Wyndham timeshare owners.

     321.       As to the Lawyer Defendants, the act of sending a demand letter to Wyndham does

        not constitute tortious interference with contract, inasmuch as Wyndham may ignore such

        letter, at its option. The propriety of the Lawyer Defendants’ filing of lawsuits against

        Plaintiffs in behalf of an aggrieved Wyndham timeshare owner must be considered only

        in that lawsuit, and not in this case, which is a collateral proceeding.

        321. The Defendants have not engaged in any deceptive practices or unfair competition.



                                                  38
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 39 of 52 PageID 2239



         322. No sales have been diverted from the Plaintiffs but-for the alleged commercial

         activities of the Defendants; wherefore, the Plaintiffs has suffered no cognizable damages

         herein.

         323. Plaintiffs have suffered no compensable injury.

         324. Plaintiffs have failed to mitigate any such alleged damages.

         325. Plaintiffs have not met the requirements for injunctive relief.

         326. The Answering Defendants have acted in good faith and/or with justification.

         327. Plaintiffs comes to Court with unclean hands, and thus are entitled to no relief from

  the Court, whether at law or at equity.

         328. The Answering Defendants reserve the right to assert any other affirmative defenses

  during the course of this action.

         III. COUNTERCLAIMS


  329. Counterclaim Plaintiff The Montgomery Law Firm, LLC is a limited liability company

  organized and existing under the laws of the State of Missouri with a principal place of business

  at 901 E Saint Louis Street, Suite 1201, Springfield, Missouri 65806.


  330. Counterclaim Plaintiff Montgomery & Newcomb, LLC is a limited liability company

  organized and existing under the laws of the State of Missouri with a principal place of business

  at 901 E Saint Louis Street, Suite 1201, Springfield, Missouri 65806.


  331. Counterclaim Plaintiff M. Scott Montgomery, Esq. is an individual and resident of the State

  of Missouri, whose office is at 901 E Saint Louis Street, Suite 1201, Springfield, Missouri 65806.




                                                  39
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 40 of 52 PageID 2240



  332. Counterclaim Plaintiff W. Todd Newcomb, Esq. is an individual and resident of the State of

  Missouri whose office is at 901 E Saint Louis Street, Suite 1201, Springfield, Missouri 65806.


  333. Counterclaim Plaintiff Principal Transfer Group, LLC, is a limited liability company

  organized and existing under the laws of the State of Missouri with a registered address in Bolivar,

  Missouri 65804. Plaintiff Principal Transfer Group, LLC maintains a principal place of business

  at 901 E Saint Louis Street, Suite 1201, Springfield, Missouri 65806.


  334. Counterclaim Plaintiff Jason Levi Hemingway is an individual and resident of the State of

  Missouri.


  335. Upon information and belief, Counterclaim Defendants Wyndham Destinations, Inc. f/k/a

  Wyndham Worldwide Corporation and Wyndham Vacation Ownership, Inc. are corporations

  organized and existing under the laws of the State of Delaware with a principal place of business

  located at 6277 Sea Harbor Drive, Orlando, Florida 32821.


  336. Upon information and belief, Counterclaim Defendant Wyndham Vacation Resorts, Inc. is a

  corporation organized and existing under the laws of the State of Delaware with a principal place

  of business located at 6277 Sea Harbor Drive, Orlando, Florida 32821.


  337. Upon information and belief, Counterclaim Defendant Wyndham Resort Development

  Corporation is a corporation organized and existing under the laws of the State of Oregon with a

  principal place of business located at 6277 Sea Harbor Drive, Orlando, Florida 32821.




                                                  40
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 41 of 52 PageID 2241



  338. Upon information and belief, Counterclaim Defendant Shell Vacations LLC is a limited

  liability company organized and existing under the laws of the state of Arizona with a principal

  place of business located at 6277 Sea Harbor Drive, Orlando, Florida 32821.


  339. Upon information and belief, Counterclaim Defendant SVC-West, LLC is a limited liability

  company organized and existing under the laws of the state of California with a principal place of

  business located at 6277 Sea Harbor Drive, Orlando, Florida 32821.


  340. Upon information and belief, Counterclaim Defendant SVC-Americana, LLC is a limited

  liability company organized and existing under the laws of the state of Arizona with a principal

  place of business located at 6277 Sea Harbor Drive, Orlando, Florida 32821.


  341. Upon information and belief, Counterclaim Defendant SVC-Hawaii, LLC is a limited liability

  company organized and existing under the laws of the state of Hawaii with a principal place of

  business located at 6277 Sea Harbor Drive, Orlando, Florida 32821.


  SUBJECT MATTER JURISDICTION

         342. These counterclaim actions arise, inter alia, under the Laws of the United States,

  including the Lanham Act. As a result, this Court has subject matter jurisdiction over this case

  pursuant to 28 U.S.C. §§ 1331 and 1338(a). This Court has subject matter jurisdiction over the

  pendant state counts pursuant to 28 U.S.C. § 1367.

  PERSONAL JURIDCTION AND VENUE

         343. The Court has personal jurisdiction over the counter-defendants Wyndham, inter alia,

  by reason of their having filed suit herein. Venue is proper before this Court.




                                                  41
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 42 of 52 PageID 2242



  Counterclaim Count 1 – (Intentional Tortious Interference with Existing
  Economic Relationships and With Prospective Economic Advantage)

         344.    The Counterclaim Plaintiffs incorporate herein by reference the foregoing

  paragraphs, as if fully set forth below.

         345.    A claim for relief exists for intentional interference with another’s existing and/or

  prospective business advantage where the tortfeasor has disrupted the business relationship of

  another by improper methods that fall outside the boundaries of fair competition.


         346. Wyndham alleges that the Counterclaim Plaintiffs and it are competitors.

  [“144….Because Wyndham Owners can be either a customer of Defendants, or a customer of

  Wyndham, but not both, they are competitors”… “158. The CLS Defendants’ False and

  Misleading Advertisements described above were commercial speech made by a defendant acting

  in competition to Wyndham by trying to interfere with Wyndham’s business relationships for the

  CLS Defendants’ own financial gain,…”           “163. The CLS Defendants are operating as

  competitors to Wyndham. [[Doc. 1, filed12/10/2018, ¶¶ 144, 158, 163.]]


         347. The Counterclaim Plaintiffs possess existing and prospective business relationships

  with clients and customers that had purchased timeshare properties or timeshare points from

  Wyndham (“Wyndham timeshare owners”).


         348. Wyndham has sought to intimidate such clients and customers and the Counterclaim

  Plaintiffs from entering into contractual relationships, and to undermine existing contractual

  relationship by threatening suit, and by filing a multiplicity of lawsuits nationwide against other

  so-called “timeshare release companies” and their lawyers who represent dissatisfied and

  aggrieved Wyndham timeshare owners. Such law suits include, for example, and in addition to




                                                  42
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 43 of 52 PageID 2243



  attorneys Montgomery and Newcomb and their law firms, Wyndham has orchestrated lawsuits

  against attorney Ken Privett from Oklahoma; and filed suit in Wyndham v. US Consumer

  Attorneys, DC Capital Law Firm, et al., Case No. 9:18-cv-81251, Diamond Resorts International,

  Inc. et al v. US Consumer Attorneys P.A., Case No. 9:18-cv-080311-RLR, and Wyndham

  Vacation Ownership, Inc. et al v. Totten Franqui Davis & Burk, LLC et al, Case No. 9:18-cv-

  81055-DMM in the Southern District of Florida; and filed suit in Wyndham v. CLS and Attorney

  Mary Clapp in the Southern District of Florida; and filed suit in Wyndham Vacation Ownership,

  Inc. et al v. Reed Hein & Associates, LLC et al, Case No. 6:18-cv-02171-PGB-TBS in the Middle

  District of Florida (Orlando).


          349.   Significant injurious interference has in fact occurred via Wyndham's false,

  misleading and libelous advertising and marketing, and in representations, statements and

  comments made in commerce, and the wrongful use of the laws of the United States -- all

  constituting wrongful conduct separate from the interference, per se, and falling outside the

  boundaries of privileged and/or fair competition. At all times, Wyndham knew of, and intended to

  interfere with, the present and prospective business advantage belonging to the Counterclaim

  Plaintiffs, and this unlawful conduct of Wyndham has caused immense damage to Counterclaim

  Plaintiffs.

  350. More specifically, Wyndham has made statements to the trade and others , which are libelous,
  per se, and which contain false and misleading statements – all for the express purpose of the
  tortious misappropriation of the business properties of another based upon known falsehood,
  including but not limited to the following, additional examples of which will be revealed in
  discovery:

          a. Wyndham CEO Michael Brown stated that the challenge -- in filing Wyndham’s
          anti-competitive lawsuits such as the present lawsuit against the Answering


                                                 43
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 44 of 52 PageID 2244



         Defendants -- is that exit company owners may open numerous companies with the
         same address and phone number, making untangling the web difficult. “When one
         closes down, another opens up,” he said. “The companies are run by a single
         individual or two or three. When it’s time to close down an entity, it’s easy enough
         for an individual or group of individuals to, in effect, disappear from the
         landscape.”

         b. "We are committed to protecting our owners to ensure they aren't taken
         advantage of," said Michael Brown, President and CEO of Wyndham Destinations.
         "Through our partnership with ARDA, ARDA‐ROC and regulatory and
         enforcement agencies, we support consumer protection legislation and law
         enforcement's efforts in cases like these. We encourage our owners to reach out to
         us or ARDA for participation in legitimate available programs in order to avoid
         becoming victims of timeshare exit company scams."

         c. Senior litigation counsel, Bud Bennington, of the law firm Shutts & Bowen LLP,
         … counsel for Wyndham Destinations in the ACC matter pending in the U.S.
         District Court, for the Southern District of Florida, commented that "the various
         timeshare companies, their law firms, ARDA and ARDA-ROC have undertaken a
         relentless effort to arrest the nefarious and unlawful conduct of the multiple
         timeshare exit companies around the world and the unethical lawyers that assist
         them in the perpetration of their deceptive practices."

         d. Wyndham’s media contact Lori Ford said, “Our goal is to help owners’
         transition to the next phase of their life and reach as many owners as possible,
         before they are contacted by fraudulent companies…”.

         e. Wyndham’s website deceptively positions (at the bottom of the page) the
         disclaimer, and in all capital letters to make it more difficult to read:

         THIS ADVERTISING MATERIAL IS BEING USED FOR THE PURPOSE OF
         SOLICITING THE SALE OF TIME-SHARE PROPERTY OR INTERESTS IN
         TIME-SHARE PROPERTY.

  and then states above:

         “Beware of those who claim to work for Wyndham or the Ovation by Wyndham
         program. There are dozens of third-party exit companies and scams out there that
         don’t have your best interests at heart”.

         Wyndham’s above remarks are intended to and do constitute intentional tacit

         references to the Answering Defendants herein.




                                                 44
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 45 of 52 PageID 2245



         f . On January 22, 2019, one Ms. Glennys Ortega Rubin, Esq. an attorney agent for
         Wyndham, published accusations against attorneys Montgomery and Newcomb,
         and individuals Hemingway and Snellen, and their various companies and law
         firms of criminal misconduct and ethical violations of the laws of the States of
         Florida and Missouri charging that such attorneys and their clients were “actively
         avoiding and evading service, ” which conduct is punishable by fine and/or
         imprisonment.
         [[ 843.02 Whoever shall resist, obstruct, or oppose any …person legally authorized
         to execute process in the execution of legal process or in the lawful execution of
         any legal duty, without offering or doing violence to the person of the officer, shall
         be guilty of a misdemeanor of the first degree…” 2000 FLORIDA STATUTES,
         Title XLVI – Crimes, Chapter 843 – Obstructing Justice]]
         [[575.1601. A person commits the offense of interference with legal process if,
         knowing another person is authorized by law to serve process, he or she interferes
         with or obstructs such person for the purpose of preventing such person from
         effecting the service of any process. MISSOURI REVISED STATUTES,
         CHAPTER 575,          OFFENSES AGAINST THE ADMINISTRATION OF
         JUSTICE]].


  Moreover, for a lawyer to participate in the evasion of service of process is prima facie

  unethical. Service of process is a necessary component of the judicial system and a lawyer

  is an officer of that system. Counseling a client in ways to evade service interferes with the

  judicial system and is, therefore, prejudicial to the administration of justice in violation of

  Rule 8.4(d), ABA Model Rules of Professional Conduct. Second, a lawyer should not

  counsel a client to engage, or assist a client in conduct that the lawyer knows is fraudulent,

  in violation of Rule 1.2(d). Finally, advising a client to take evasive action solely for the

  purpose of delay is disrespectful of the rights of an opposing party in violation of Rule 4.4

  which provides in part, "[i]n representing a client, a lawyer shall not use means that have

  no substantial purpose other than to…delay…a third person…."


         351. Yet more specifically, Wyndham states directly or implicitly that the marketing and

  sales of the Counterclaim Plaintiffs services are unlawful, and further seriously implies that the




                                                   45
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 46 of 52 PageID 2246



  recipients thereof will also be subject to lawsuits and other harassment, if the recipients continue

  to do business with Counterclaim Plaintiffs.

           352.    Thus, the Counterclaim Plaintiffs are entitled to injunctive relief under applicable

  law and compensatory and exemplary damages to the extent allowed by law.

           Counterclaim Count 2 – (Trade Libel)

           353.    Counterclaim Plaintiffs respectfully incorporate herein by reference the foregoing

  paragraphs, as if fully set forth below.

           354.    Trade libel occurs through the publication of a false statement that intentionally

  disparages the quality of property or services and induces another not to deal with the libeled

  party, which thereby causes actual pecuniary damage. To constitute trade libel, the statement must

  be false, and the statement must disparage the quality of the libeled party’s products or services.

  Publication occurs when the libeler communicates the false statements to other persons or entities,

  orally or in writing.

           355.    As alleged above and incorporating each of Wyndham’s slanderous and libelous

  statements herein, Wyndham has made the false and disparaging statements to entities and

  individuals throughout the marketplace for timeshare properties and timeshare points, and

  specifically that the Counterclaim Plaintiffs are supposedly not lawfully entitled to market their

  timeshare release services, while all the time Wyndham has been fully aware to the contrary.

           356.     The statements aforesaid of Wyndham are thus false and disparaging to

  Counterclaim Plaintiffs and have been made with the express and clear intent to induce others not

  to deal with Counterclaim Plaintiffs, and on information and belief, Wyndham has been successful

  in this illicit effort.




                                                   46
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 47 of 52 PageID 2247



          357.    Accordingly, Counterclaim Plaintiffs are entitled to recovery of damages, punitive

  damages and injunctive relief under applicable law. Specifically, u nless and until enjoined and

  restrained by order of this Court, the unlawful conduct of Wyndham will continue to cause grave

  and irreparable injury to Counterclaim Plaintiffs in the loss of customers, revenues and goodwill.

  Counterclaim Count 3 – (Common Law Unfair Competition)

          358.    Counterclaim Plaintiffs incorporate herein by reference the foregoing paragraphs,

  as if fully set forth below.

           359. The foregoing actions of Wyndham constitute unfair competition under the

   common law of the State of Florida.

           360. As a direct and proximate result of Wyndham’s unlawful acts, Counterclaim

   Plaintiffs have been damaged in an amount to be determined at trial.

           361.   Unless enjoined by the Court, Wyndham’s unlawful acts will continue to cause

   irreparable damage, loss and injury to Counterclaim Plaintiffs for which they have no

   adequate remedy at law.

  Counterclaim Count 4 -- (Federal False Advertising under the Lanham Act)

          362.    Counterclaim Plaintiffs incorporate herein by reference the foregoing paragraphs,

  as if fully set forth below.

          363. A number of lawsuits have been filed nationally against Wyndham (i) for fraudulent

  misconduct, including fraudulent inducements to consumers to enter into timeshare contracts; (ii)

  for false advertising; and (iii) other tortious conduct -- all in regard to Wyndham’s sale of timeshare

  properties and timeshare points.




                                                    47
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 48 of 52 PageID 2248



         364. In order to attempt to diminish the negative publicity generated by Wyndham’s

  unlawful sales practices, Wyndham has initiated a purported “buy-back” program known as

  Ovation®.


         365. Wyndham’s Complaint herein states that Wyndham’s fraudulent inducements to

  consumers to enter into timeshare contracts can only be redressed via Wyndham’s supposed

  Ovation® program. But, however, Wyndham’s supposed Ovation® program is deceptive,

  illusory and inadequate.


         366. Wyndham’s Ovation program is deceptive, illusory and inadequate, inter alia,
  because:

              •   Despite Wyndham’s practices of selling its timeshare as an “investment” in
                  violation of the Securities Laws of the United States, Wyndham’s fraudulent
                  Ovation® program is not a “buy-back” program, at all, but rather is a “surrender”
                  manipulation, resulting (at best) in the loss of the timeshare purchaser’s entire
                  investment;
              •   Wyndham’s Ovation® program will not consider for relief owners who have not
                  paid off their mortgage or who have belonged to other timeshare clubs that were
                  subsequently bought by Wyndham;
              •   Even where an owner has been considered for the program, Wyndham’s fraudulent
                  Ovation® program typically delays 6 months, in order to rack-up more
                  maintenance fees and charges; and
              •   Wyndham’s willingness to take back a particular property into its inequitable and
                  deceptive Ovation® program is without objective standard and is essentially
                  unilateral, and thus subject to Wyndham's sole subjective opinion of purported re-
                  salability, the revenue from which will not be shared with the original timeshare
                  owner, thereby resulting in a “double-dip” and unjust enrichment to Wyndham.




                                                  48
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 49 of 52 PageID 2249



     367. The Lawyer Defendants’ hereof have sent more than 200 demand letters to Wyndham

         on behalf of aggrieved Wyndham timeshare owners, who have requested to be released

         from their misrepresented Wyndham contracts. Wyndham did not respond. Thus, if there

         were in fact a genuine buyback option, Wyndham has been provided with multiple

         opportunities to put it into motion. Wyndham haws never done so. As a result of

         Wyndham’s refusal to communicate regarding its (albeit fraudulent) Ovation® program,

         the Lawyer Counterclaim Plaintiffs have been forced, for example, to file a lawsuit

         against Wyndham on behalf of approximately 36 clients in the Circuit Court of Taney

         County, Missouri, bearing Case Number 1846-CC00155, and also on September 19,

         2018 have filed a law suit against another timeshare developer who is acting in concert

         with Wyndham Diamond, in the Circuit Court of Taney County, Missouri, bearing Case

         Number 1846-CC00179.

     368. Most if not all of the Lawyer Defendants’ clients have existing “mortgages” -- i.e., owe

         substantial amounts of money to Wyndham -- usually in the six-figure range. Wyndham’s

         supposed Ovation® program will not buy-back (or even accept a complete uncompensated

         surrender of) a timeshare from Wyndham owners who owe money on it.

     369. Moreover, many of the Lawyer Defendants’ clients are elderly persons, and who do not

         have a copy of their Wyndham timeshare contract. Wyndham has been asked to provide

         copies of the contracts for such clients. In order to thwart any genuine possibility of a buy-

         back, and to conceal its false advertising and false representations, Wyndham continues to

         refuse.

     370. In fact, on information and belief, Wyndham uses the supposed Ovation® program

         together with its promises of a buy-back to extort additional illicit funds from these elderly




                                                  49
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 50 of 52 PageID 2250



          victims by upselling yet more Wyndham property and/or points to these hapless and

          oppressed Wyndham timeshare owners.

     371. Clients have related horror stories, where they try to use exit programs sponsored by the

          resorts, pay an exorbitant “exit” fee of thousands of dollars, and still do not receive a

          release in the end.

           372.   In marketing Wyndham’s supposed Ovation® program, Wyndham has used in

   interstate commerce literally false and/or misleading statements, descriptions and representations

   with respect to the parties’ respective products, in violation of 15 U.S.C. § 1125(a).

         373.     Wyndham has made the false and/or misleading statements, descriptions and

  representations for the purpose of misleading, consumers and others, as alleged, supra.

         374. In addition, Wyndham has advertised its supposed Ovation®                program while

  wrongfully claiming, orally and in print materials that Counterclaim Plaintiffs do not have the

  lawful right to market their lawful service, and with the direct implication and intent that those

  who purchase the Counterclaim Plaintiffs’ competing timeshare release services will also be

  sued by Wyndham -- all the while when Wyndham indisputably knows that its assertions are false

  and/or misleading. Despite repeated demands, Wyndham willfully refuses to cease from this yet

  further unlawful course of conduct, to the continuing and extreme detriment of Counterclaim

  Plaintiffs and the Public.

           375. Wyndham’s false and/or misleading statements, descriptions and representations

   are material, in that they are likely to influence the purchasing decisions of consumers of

   timeshare services and/or products.

           376. Wyndham’s misconduct has been willful and wanton.




                                                  50
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 51 of 52 PageID 2251



          377. As a direct and proximate result of Wyndham’s unlawful acts, Counterclaim

   Plaintiffs have been damaged in an amount to be determined at trial.

          378. Unless enjoined by the Court, Wyndham’s unlawful acts will continue to cause

   irreparable damage, loss and injury to Counterclaim Plaintiffs, for which they have no

   adequate remedy at law.

  JURY DEMAND


         379. The Counterclaim Plaintiffs demand a trial by jury of all issues so triable.

  PRAYER FOR RELIEF

         Wherefore, it is prayed:

         a. That Wyndham, take nothing by reason of its Complaint and that judgment be rendered

  in favor of the Answering Defendants/Counterclaim Plaintiffs;

         b. That the Court deny to Wyndham the injunctive relief and the monetary relief it has

  requested;

         c. That this case be declared an “exceptional case” under the Lanham Act, and that the

  Answering Defendants/Counterclaim Plaintiffs be awarded their reasonable attorney’s fees

  incurred in defense of this action and in prosecution of their Counterclaims;

         d. That the Answering Defendants/Counterclaim Plaintiffs be awarded all appropriate

  compensatory and exemplary damages, including “increased damages” under the Lanham Act, and

  in such amounts to fully and fairly compensate for their injuries;

         e. That the Answering Defendants/Counterclaim Plaintiffs be awarded all appropriate

  injunctive relief and monetary relief, including reasonable attorney’s fees against the unlawful acts

  of Wyndham;




                                                   51
Case 8:19-cv-01895-CEH-CPT Document 149 Filed 08/19/19 Page 52 of 52 PageID 2252



         f. That the Court grant such other and additional relief to the Answering

  Defendants/Counterclaim Plaintiffs as the Court deems just.

                                        Respectfully submitted this 19th day of August, 2019,

   /s/ Robert M. Ward                               Coleman W. Watson
   Robert M. Ward                                   The Plaza
   (Admitted Pro Haec Vice)                         189 S. Orange Avenue, Suite 810
   3455 Peachtree Road NE, Floor 5                  Orlando, FL 32801
   Atlanta, GA 30326                                Telephone: (404) 474-0592
   Telephone: (404) 606-6480                        Facsimile: (404) 965-3750
   Facsimile: (404)606-6480                         coleman@watsonllp.com
   rward@bmwiplaw.com                               Attorneys for Some of the Defendants



                                  CERTIFICATE OF SERVICE

          I do hereby certify that a true and correct copy of the foregoing was filed on the date set
  forth hereon electronically via CM/ECF in the United States District Court for the Middle District
  of Florida, with notice and copy of same being electronically served by the Court upon all counsel
  of record.

                                                                /s/ Robert M. Ward

                                                                Attorney for Some of the Defendants




                                                  52
